DETAILED ACTION
Response to Amendment
The Amendment filed on June 08, 2022 has been entered. Claim 1 remains pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office action mailed on April 06, 2022. Applicant’s arguments with respect to the 102(a)(1) rejection of claim 1 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusakawa (JP 2012139800 A).
Regarding claim 1, Kusakawa discloses a drill driver (10 in Figure 1) (Paragraph 0178 of Machine Translation of JP 2012139800 A) comprising:
a main body case (14 in Figure 1) that includes a cylindrical body portion (16 in Figure 1) and a hand grip, wherein the hand grip (the portion of 13 shown circled and labeled “hand grip” in an annotated version of Figure 1 of Kusakawa, hereinafter Figure 1x, below) extends downward from the body portion (16) (apparent from Figure 1x below), and a battery pack adapter (the portion shown circled and labeled “battery pack adapter” in Figure 1x below, which portion is below the “hand grip” and includes operation/display panel 21 as stated in Paragraph 0077 of Machine Translation of JP 2012139800 A) is formed continuously with a lower end of the hand grip (shown circled in Figure 1x below) extending toward a front of the hand grip (apparent from Figure 1x below);
a motor (30 in Figures 2 and 4) that is accommodated in the body portion (16) (Paragraph 0069 of Machine Translation of JP 2012139800 A);
an output shaft (17 in Figure 1);
a drive force transmission (45 in Figure 2, which includes 55, 56, and 57 in Figure 2) configured to reduce drive speed of the motor (30) and transmit drive force of the motor (30) to the output shaft (17) (Paragraphs 0080, 0079, 0084, 0126, 0087, 0088, 0039, 0046, and 0060 of Machine Translation of JP 2012139800 A);
a trigger (18 in Figure 1) that can be pulled by a user (Paragraphs 0116 and 0119 of Machine Translation of JP 2012139800 A);
an operation unit (23 and 24 collectively in Figures 1 and 7) that switches an upper limit rotation speed of the output shaft (17) corresponding to an upper limit pulled amount of the trigger (18) (Paragraph 0150, 0133-0135, 0193, and 0169 of Machine Translation of JP 2012139800 A); and
a display unit (22 in Figures 1 and 7) that is arranged in the upper surface of the battery pack adapter (apparent from Figure 1x below, Paragraph 0077 of Machine Translation of JP 2012139800 A),
wherein the display unit (22) illuminates a portion (22d, 22g, and/or 22a in Figure 8(b)) corresponding to the upper limit rotation speed selected by the operation unit (23 and 24 collectively) (Paragraphs 0147, 0169, 0175, 0193, 0194, 0077, and 0139 of Machine Translation of JP 2012139800 A).

    PNG
    media_image1.png
    805
    630
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Kusakawa.

Response to Arguments
Applicant's arguments with respect to the 102(a)(1) rejection of claim 1 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Turning to the pending rejection, it is asserted that "Kusakawa discloses a drill driver (10 in Figure 1) (Paragraph 0178 of Machine Translation of JP 2012139800 A)." However, paragraph [0067] of Kusakawa expressly states "[a]s shown in FIG. 1, the power tool 10 of this embodiment is configured as a rechargeable four-mode impact driver capable of operating in four operation modes." Emphasis added.
…
Thus, Kusakawa only discloses a four-mode impact driver. Nowhere does Kusakawa disclose or suggest a drill driver as recited by claim 1. For this reason alone, Kusakawa fails to anticipate claim 1.”,

the examiner asserts that as long as the power tool 10 of Kusakawa can perform the function of drill driving in at least one operation mode, the entire power tool 10 of Kusakawa can be properly interpreted as being a “drill driver”. Since power tool 10 of Kusakawa can clearly perform drill driving in at least the “drill mode” and the “vibration drill mode”, as stated in Paragraphs 0005, 0007, 0062, 0084-0086, 0120, and 0136 of Machine Translation of JP 2012139800 A, power tool 10 of Kusakawa can be properly interpreted as being a “drill driver”.

In response to Applicant’s argument that:
“As is made clear from the foregoing paragraphs, in Kusakawa, the rotation speed displayed by the display LED 22 is the rotation speed in the impact mode. In contrast, the upper limit rotation speed recited by claim 1 is the rotation speed of the drill driver. Thus, the maximum rotational speed in the impact mode of Kusakawa DOES NOT correspond to the upper limit rotation speed recited in claim 1.
Indeed, as known by one of skill in the art, the rotational speed in the impact mode as disclosed in Kusakawa indicates a striking force when a hammer strikes an anvil. Thus, Kusakawa only discloses that a tightening torque is displayed in the display LED 22. When the rotational speed of the drill driver as recited in claim 1 is adjusted, the output torque is not changed.”,

the examiner asserts that claim 1, as currently written, only requires display unit to illuminate a portion corresponding to the upper limit rotation speed of the output shaft at any point in time in any operation mode of the drill driver. Since Paragraphs 0147, 0169, 0175, 0193, 0194, 0077, and 0139 of Machine Translation of JP 2012139800 A unambiguously describe illuminating a portion (22d, 22g, and/or 22a) of the display unit 22 corresponding to the “maximum rotation speed” of the output shaft 17 set by a user using the operation unit (23 and 24 collectively) in the “impact mode”, Kusakawa discloses the argued limitations. Please note that output shaft 17 still rotates in the “impact mode” and the “maximum rotation speed” of output shaft 17 can be set to three different speeds in the “impact mode”, as clearly stated in Paragraphs 0133-0135 and 0066 of Machine Translation of JP 2012139800 A.

In response to Applicant’s argument that:
“Furthermore, claim 1 also recites that "the display unit illuminates a portion corresponding to the upper limit rotation speed selected by the operation unit." In the drill driver as recited in claim 1, when a hole is formed in a ceiling or the like using a hole saw or the like of the drill driver, there is a possibility that the hole saw rotates earlier than expected. In this case, an operator can confirm the rotation speed on the display unit while the operator performs the work with the drill driver. Kusakawa does not even mention the this issue much less suggest any means of addressing it, as Kusakawa's is designed and intended for a significantly different purpose.”,

the examiner asserts that the features upon which applicant relies (i.e., the display unit displays the numerical value of the upper limit rotation speed selected by the operation unit) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As currently written, claim 1 only requires the display unit to illuminate a portion corresponding to the upper limit rotation speed selected by the operation unit, which the display unit 22 of Kusakawa clearly does, as disclosed in Paragraphs 0147, 0169, 0175, 0193, 0194, 0077, and 0139 of Machine Translation of JP 2012139800 A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731